Citation Nr: 1726048	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  09-27 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 20 percent for residuals of left ankle arthritis of the subtalar joint.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from August 2008 and March 2010 rating decisions of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO).

The August 2008 rating decision granted service connection for PTSD and assigned a 10 percent rating, effective June 27, 2007.  In a July 2009 rating decision, this evaluation was increased to 30 percent, effective June 27, 2007.  In an April 2011 decision, the Board denied a higher initial rating for PTSD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The Secretary of VA submitted a motion for remand.  In a November 2011 Order, the Court granted the motion, vacated the April 2011 Board denial, and remanded the case to the Board for further appellate review.

The March 2010 rating decision granted service connection for left ankle arthritis of the subtalar joint and assigned a 10 percent rating, effective October 28, 2009.  In a July 2010 rating decision, this rating was increased to 20 percent, effective October 28, 2009.  In April 2011, the Board remanded this issue for further development.  It has since been recertified to the Board.  See June 2014 VA Form 8.

In August 2014, the Board remanded the claim in order for a requested hearing to be scheduled.  The Veteran was afforded a video conference hearing before the undersigned in March 2016.   

The Board notes that after review of the record, the issue of TDIU has been reasonably raised by the Veteran.  The Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board.  Therefore, it has been added as an additional issue for current appellate review.


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, but not by total social and occupational impairment.

2.  Since the effective date of service connection, the Veteran's left ankle disability has manifested by ankylosis with abduction, adduction, inversion, or eversion deformity.

3.  The percentage criteria for TDIU were met as of June 27, 2007; however, the Veteran's service-connected disabilities did not preclude him from securing or following substantially gainful employment consistent with his education and occupational experience until March 28, 2008.
 

CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD have been met since the effective date of service connection.  38 U.S.C.A. §§ §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a 40 percent rating for a left ankle disability have been met since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271 (2016).

3.  The criteria for TDIU have been met since March 28, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In August 2007 and December 2009 letters, the RO provided the Veteran with VCAA notice.  The Veteran and his attorney have not alleged lapse in fulfilling VA's duty notify or assist in the development of his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Initial Ratings

Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In the case of an initial rating the Board considers the entire period since the effective date of service connection to determine whether staged ratings are warranted to account for changes in the disability during the appeal period.  Fenderson v. West, 12 Vet App 119 (1999).

PTSD

PTSD is evaluated under the general rating formula for mental disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit held that a Veteran may only qualify for a given disability rating under §4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Court further held that, in assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by the Veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  See id. at 118.

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

The Global Assessment of Functioning (GAF) was a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  Higher GAF scores indicate that the symptoms are of lesser severity, while lower GAF scores indicate a greater level of impairment.  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores of 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The DSM-5 does not include GAF scores.  Because this case was certified to the Board prior to August 4, 2014; the DSM IV, rather than DSM-5 is applicable.  80 Fed. Reg. 14,308 (Mar. 19, 2015); 79 Fed. Reg. 45,093 (Aug. 4, 2014).

The Veteran's post service treatment records indicate consistent reports of PTSD symptoms to include: nightmares; suicidal ideology without intent; hypervigilance; insomnia; avoidance of crowds; irritability; anxiety and depression.  See generally January 2007 Psychiatry E & M Note, October 2007 Psychiatry E & M Note, April 2008 Psychiatry E & M Note   

In October 2007 and January 2008, the Veteran was seen by a VA psychiatrist who noted that he was ill-kempt with soiled hands and clothing.  See October 2007 Psychiatry E & M Note.  See also January 2008 Psychiatry E & M Note.

Throughout the appellate period, the Veteran was assigned GAF scores ranging from 50 to 60.  See id.  See also December 2008 Psychiatry E &M Note and March 2009 Psychiatry E & M Note.  

The Veteran underwent a VA PTSD examination in June 2008.  The examiner noted the Veteran was alert and oriented in all spheres and that his thought process was overall logical and sequential.  However, at times he would "derail."  There was no significant psychomotor retardation or agitation.  He had chronic anxiety, as well as hypervigilance and hyperarousal. The Veteran reported starting a new medication and being able to sleep longer periods at night.  

In June 2010, the Veteran underwent another VA PTSD examination.  It was performed by the same examiner as the June 2008 examination.  During the examination, the Veteran continued to endorse PTSD symptoms in regard to sleep difficulties, hypervigilance and mood lability.  He reported having one friend.  His wife was present at the examination and noted that she hid the Veteran's guns at night as he had hit and pinched her during the night and later told her that he was shooting a gun.  He had previously mentioned to her that the Vietnamese were coming after him.  While the examiner assigned a GAF score of 65, he opined that the Veteran was "not felt to be fully employable from a psychiatric standpoint."  

In an April 2014 letter, a VA nurse practitioner indicated that she had been treating the Veteran since August 2009 for PTSD. She stated that, despite aggressive treatment, the Veteran continued to experience recurring nightmares and disturbing recollections of his combat experiences.  She stated that he avoided leaving his home and avoided crowds, which limited his involvement in family activities.  Additionally, the Veteran experienced extreme hypervigilance and an exaggerated startle response and was prone to angry outbursts.  She also indicated that he displayed markedly diminished interest or participation in significant activities.  

In September 2014, the Veteran underwent a private psychological examination.  See April 2015 J.J.S. Letter.  The examination consisted of a comprehensive psychosocial history with mental status examination and psychological testing involving the Minnesota Multiphasic Personality Inventory-2 (MMPI-2), as well as review of the Veteran's VA records.  See id.  The examiner noted that the results of the MMPI-2 were of questionable validity.  However, she noted that the validity was likely reflective of the Veteran's level of distress versus poor comprehension of test items and/or conscious malingering.  She indicated that clinical evaluations were fairly compatible with his presentation and complaints and identified moderately severe levels of depression, anxiety, thought disorganization, and mood lability.  

The examiner opined that the Veteran's PTSD symptoms warranted a 50 percent disability rating.  She stated that this assessment was supported by the Veteran's presentation; impaired ability to communicate efficiently; diminished memory, concentration and memory control; fatigue, significantly diminished motivation; and impaired social functioning.  She stated that the Veteran rarely left home and that when he was in public, he experienced even more heightened levels of hypervigilance and hyperstartle reaction.  She stated that he was paranoid and prone to verbal altercations with others based simply on race, used poor judgment and experienced panic attacks in public.  She also stated that the Veteran did not wish to socialize with others and no longer participated in his avocational interests due to depressed mood and poor motivations.

At the March 2016, video conference hearing the Veteran's wife reported that the Veteran did not participate in family gatherings such as Christmas and Easter.  Additionally, she noted that while the Veteran's sister was visiting from out of town, he did not leave the house to visit her.  The Veteran and his wife also testified as to his verbal altercations with individuals based upon their race.  He testified that he had been "written up" for a verbal altercation with a manager at work and presumed he would be fired; had he not been placed on disability for his ankle disability.  The Veteran last worked on March 28, 2008.  See April 2010 VA Form 21-4192.

In May 2016, the Veteran's private psychologist issued an addendum to her September 2014 opinion.  She opined that the Veteran's PTSD symptoms warranted a 70 percent disability rating.  The examiner noted that the Veteran's PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and mood.  She stated that he had significantly impaired impulse control, was prone to verbal altercations with others, utilized poor judgment in social situation and had severe panic attacks in public.  He also demonstrated the inability to maintain meaningful relationships due to angry outbursts, withdrawals and agitation.   

The evidence shows that the Veteran's overall PTSD picture is contemplated by the 70 percent rating, granted herein.  Since the effective date of service connection, the Veteran has experienced disturbance of mood, depression affecting the ability to function independently, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining relationships, all of which are symptoms contemplated under the 70 percent rating criteria.  He has had deficiencies in work, family relations, judgment and mood.

Although the Veteran's PTSD more closely approximates the symptoms of 70 percent than 100 percent, as noted above those symptoms are exemplary and the Board must consider whether the Veteran had "total occupational and social impairment" from symptoms of "similar severity, frequency, and duration" as those for 100 percent.  Vazquez-Claudio, 713 F.3d at 117.  The evidence does not suggest that this is the case.  The symptoms the Veteran has experienced are not on par with gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, or other 100 percent symptoms.  He has not had total social and occupational impairment inasmuch as he has maintained an ongoing relationship with his spouse and a friend.

In sum, the symptoms that the Veteran experiences do not rise to total impairment.  For example, at his March 2016, he indicated he had one friend and that he had maintained relationships with his children and spouse.  In addition, the June 2010 VA examiner observed that the Veteran's thought production was intact.  Taken together, the evidence does not indicate a total occupational and social impairment picture.  A 70 percent rating is therefore more appropriate.

Left Ankle Disability

The 20 percent rating for left ankle arthritis of the subtalar joint, effective October 28, 2009, has been assigned under DC 5271. 

Under DC 5271, moderate limitation of motion of the ankle warrants a 10 percent rating, while marked limitation of motion of the ankle warrants a 20 percent rating. 38 C.F.R. § 4.71a, DC 5271.  The 20 percent rating is the highest rating assignable under this code.  Id.  As such, the Veteran is currently receiving the maximum schedular rating assignable for limitation of motion of the ankle under DC 5271.  38 C.F.R. § 4.71, DC 5271.  The Veteran would only be entitled to a higher evaluation if ankylosis is shown.

Ankylosis is rated under DC 5270.  Under this Code, a 20 percent evaluation is warranted when there is ankylosis in plantar flexion at less than 30 degrees.  A 30 percent evaluation is warranted when there is ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  A 40 percent evaluation is warranted when there is ankylosis in plantar flexion at more than 40 degrees; in dorsiflexion at more than 10 degrees; or ankylosis with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, DC 5270.

Normal ankle dorsiflexion is 20 degrees, and normal plantar flexion is 45 degrees. 38 C.F.R. § 4.71 (Plate II).  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 25 (1992).

In reviewing the evidence of record, the Board observes that the Veteran was afforded a VA examination in January 2010 as to his service-connected left ankle disability.  At that time, the examiner noted dorsiflexion was within normal limits; however, plantarflexion was limited to 10 degrees with pain throughout movement.  Additionally, the Veteran's gate was awkward, and he limped while favoring the left side.  The examiner noted there was weakness, tenderness and guarding of movement.  X-rays and an MRI were done of the left ankle.  While the examiner initially noted that there was no ankylosis of the Veteran's left ankle, his diagnosis indicated that there was artificial ankylosis per arthrodesis of the left ankle.

The Veteran was afforded another VA examination in March 2012.  Again, the examiner noted that the Veteran's left ankle dorsiflexion was within normal limits; however, plantarflexion was limited to 40 degrees with no objective evidence of painful motion.  The examiner noted that due to screws from an attempted arthrodesis, there was no range of motion to inversion or eversion.  The examiner checked for an eversion/inversion deformity; however, the ankle was locked to that movement.  The examiner indicated that there was functional loss and/or functional impairment of the left ankle due to pain on movement.  Additionally, the examiner noted that there was ankylosis of the ankle, subtalar and/or tarsal joint with abduction, adduction, inversion or eversion deformity.  

The Board finds that these examinations are adequate for rating purposes.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his medical history, documented his current medical conditions, and offered opinions supported by rationale.  See 38 C.F.R. § 4.2(2016); Barr v. Nicholson, 21 Vet. App. 303, 31 (2007) (holding that a VA medical examination or opinion must be adequate).

While it appears that the Veteran's plantarflexion improved between the January 2010 and March 2012 examinations, both examinations note that there is ankylosis of the Veteran's left ankle.  The examiner noted "artificial ankylosis" in the January 2010 examination report but did not state how the Veteran's range of motion was affected by this ankylosis.  The March 2012 examiner specifically noted that ankylosis existed with abduction, adduction, inversion or eversion deformity.  As such, the Board finds that the March 2012 examination to be of the most probative value.  A disability rating of 40 percent is warranted due to the ankylosis of the ankle, subtalar and/or tarsal joint with abduction, adduction, inversion or eversion deformity. 

The Board has considered DC 5056 (ankle replacement (prosthesis), as well as Diagnostic Code 5262.  The evidence of record does not establish that the Veteran as had a full ankle replacement or has either malunion or nonunion of the tibia or fibula.  Therefore, the Veteran does not meet the requirements to be awarded a disability rating under DC 5056 or DC 5262.


III. TDIU

A TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The central question is "whether the [V]eteran's service-connected disabilities alone are of sufficient severity to produce unemployability," not whether the Veteran could find employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  VA will grant TDIU to a Veteran whose disabilities are rated less than total, but meet certain percentage requirements and prevent him from securing or following a gainful occupation.  38 C.F.R. § 4.16(a).

Taking into consideration the ratings granted herein, the Veteran is service-connected for PTSD, which is rated as 70 percent disabling, effective June 27, 2007; left ankle arthritis of the subtalar joint, which is rated as 40 percent disabling, effective October 28, 2009; diabetes mellitus, type 2 with onychomycosis, which is rated as 20 percent disabling, effective June 27, 2007; tinnitus, which is rated as 10 percent disabling, effective June 27, 2007; and hearing loss, rated as 0 percent disabling, effective June 27, 2007.  He has met the minimum percentage requirements for an award of TDIU set forth in 38 C.F.R. § 4.16(a), as of June 27, 2007.  The remaining inquiry is whether he was unable to secure or follow substantially gainful employment due to his service-connected disabilities.

The Veteran is currently not employed.  The Veteran reported that he last worked in 2007.  See March 2016 Hearing Transcript.  However, VA records indicate that he was employed in March 2008.  See VA Form 21-4192. Employment documentation lists his last working day of work as March 28, 2008.  See id.  He filed a claim for TDIU on March 29, 2010.  See March 2010 Statement in Support of Claim. 

The evidence supporting the grant of TDIU includes the June 2010 VA examiner's opinion that the Veteran was "not felt to be fully employable from a psychiatric standpoint."  Additionally, in April 2015, a private examiner opined that the Veteran's PTSD precluded competitive employment during the entire appellate period.  This opinion was based on the Veteran's admittance that he was close to termination due to altercations with a boss, as well as providing collateral information of being reprimanded for improper conduct.  Additionally, the Veteran was prone to angry outbursts both with supervisors and coworkers.  The examiner opined that it was "quite clear" that the Veteran had very poor tolerance for work stress secondary to PTSD.  

As a warehouse worker, the Veteran performed heavy lifting and carrying.  He testified that he had angry outbursts with coworkers and supervisors.  Prior to his warehouse work, he ran a lathe that required heavy lifting.  He testified that he had anger issues with coworkers and supervisors in that position, as well.  The Veteran has a high school education.  

The evidence supports a finding that the Veteran's service-connected disabilities have rendered him unemployable as of the date he stopped working.  Throughout the pendency of his TDIU claim, he has reported that the symptoms of his service-connected disabilities prevent him from functioning in his former employment as a warehouse worker.  He has had no other occupational experience since 2005.  

He has presented competent and credible testimony regarding the severity of his disabilities and its impact on his ability to continue to do work.  In this regard, the evidence suggests that the Veteran was unable to work consistently and maintain substantially gainful employment. 

Based on the foregoing, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation.  Therefore, entitlement to a TDIU is granted.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an initial rating of 70 percent for PTSD is granted, effective the date of service connection.

Entitlement to an initial disability rating of 40 percent for a left ankle disability is granted, effective the date of service connection.

Entitlement to TDIU, effective March 28, 2008, is granted.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


